               Case 2:19-cv-00640-JLR Document 161 Filed 07/07/20 Page 1 of 2




 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 8
 9    PTP ONECLICK, LLC,                                 No. 2:19-cv-00640-JLR
10                                       Plaintiff,      STIPULATED MOTION AND
                                                         ORDER TO DISMISS APPEAL
11             v.
12                                                       NOTE ON MOTION CALENDAR:
      AVALARA, INC.,
                                                         July 6, 2020
13                                       Defendant.
                                                         [Clerk’s Action Required]
14

15
               Pursuant to Fed. R. App. P. 42(a), Plaintiff PTP OneClick, LLC (“PTP”) and Defendant
16
      Avalara, Inc. (“Avalara”), by and through their counsel of record, stipulate and respectfully
17
      request that the Court dismiss with prejudice, and with each party to bear its own fees and
18
      costs, the appeal of PTP to the United States Court of Appeals for the Federal Circuit from the
19
      Judgment entered in this action, see Dkt. No. 150. The clerk of the Court of Appeals has not
20
      yet docketed PTP’s appeal.
21
      ///
22
      ///
23
      ///
24
      ///
25
      ///
26

27
     STIP. MOT. TO DISMISS APPEAL
                                                                                Davis Wright Tremaine LLP
     (2:19-cv-00640-JLR) - 1                                                             L AW O FFICE S
      4815-1781-1646v.2 0091793-000205                                             920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-00640-JLR Document 161 Filed 07/07/20 Page 2 of 2




 1             STIPULATED BY COUNSEL OF RECORD July 6, 2020.

 2
       By: s/ Malaika M. Eaton                     By: s/ Benjamin J. Byer
 3
            Malaika M. Eaton, WSBA #32837              Stuart R. Dunwoody, WSBA #13948
 4          Claire Martirosian, WSBA #49528            Benjamin J. Byer, WSBA #38206
       McNAUL EBEL NAWROT & HELGREN                    Xiang Li, WSBA #52306
 5     PLLC                                            Jordan C. Harris, WSBA #55499
       600 University Street, Suite 2700               Jennifer K. Chung, WSBA #51583
 6     Seattle, Washington 98101                   DAVIS WRIGHT TREMAINE LLP
       Tel: 206-467-1816                           920 Fifth Avenue, Suite 3300
 7
       meaton@mcnaul.com                           Seattle, WA 98104-1610
 8     cmartirosian@mcnaul.com                     Tel: 206-622-3150
                                                   stuartdunwoody@dwt.com
 9     Steven W. Fogg, WSBA #23528                 benbyer@dwt.com
       Eric A. Lindberg, WSBA #43596               xiangli@dwt.com
10     Blake E. Marks-Dias, WSBA #28169            jordanharris@dwt.com
       CORR CRONIN LLP                             jenniferchung@dwtc.om
11
       1001 Fourth Avenue, Suite 3900
12     Seattle, Washington 98154                   Attorneys for Defendant Avalara, Inc.
       Tel: 206-625-8600
13     sfogg@corrcronin.com
       elindberg@corrcronin.com
14     bmarksdias@corrcronin.com
15
       Attorneys for Plaintiff PTP OneClick, LLC
16

17             PURSUANT TO STIPULATION, IT IS SO ORDERED this 6th day of July, 2020.

18
19

20
                                                      A
                                                      JAMES L. ROBART
21                                                    United States District Judge
22

23

24

25

26

27
     STIP. MOT. TO DISMISS APPEAL
                                                                          Davis Wright Tremaine LLP
     (2:19-cv-00640-JLR) - 2                                                       L AW O FFICE S
      4815-1781-1646v.2 0091793-000205                                       920 Fifth Avenue, Suite 3300
                                                                               Seattle, WA 98104-1610
                                                                        206.622.3150 main · 206.757.7700 fax
